Citation Nr: 0007417	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-11 823	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for left hip, left leg 
and back disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1955.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia, (hereinafter RO).  
 

FINDINGS OF FACT

1.  The last final adjudication denying the claim on appeal 
was a July 1990 Board decision. 

2.  Evidence has not been presented since the July 1990 Board 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim on appeal. 

3.  Evidence received since the July 1990 Board decision is 
cumulative.  


CONCLUSIONS OF LAW

1.  The July 1990 Board decision which denied the claim on 
appeal is final.
38 C.F.R. § 20.1100 (1999).

2.  Evidence received since the July 1990 Board decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).
 
Generally, the veteran is presumed to be in sound condition 
at entry into service, except for any defects noted upon 
entry into service.  However, this presumption of soundness 
can be rebutted by clear and unmistakable evidence showing 
that a disability existed prior to service and was not 
aggravated by service.  See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999); see 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service in cases where there is a 
measured worsening of the disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999); see 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
disability during service are not sufficient to be considered 
aggravation unless the underlying disability, as contrasted 
to symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The claim on appeal has been denied by several Board 
decisions, most recently in July 1990.  The July 1990 Board 
decision is final.  38 C.F.R. § 20.1100 (1999).  This 
decision can be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 
38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge, 155 F.3d 1356, 1359.  New evidence will 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, 155 F.3d 
at 1359.  

The Board notes initially that while the RO has not 
specifically applied the legal criteria outlined in the 
previous two paragraphs, the Board concludes that the veteran 
will not be prejudiced by the adjudication that follows for 
two reasons: (1) the veteran was provided notice of the 
applicable law and regulations pertaining to new and material 
evidence, specifically 38 C.F.R. § 3.156, and, (2) the 
Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reviewing the evidence of record at the time of the July 1990 
Board decision, it is noted initially that the veteran's 
service medical records were apparently destroyed by the 1973 
fire at the National Personnel Records Center.  The claim 
reviewed by the Board at that time was that the rigors of 
service had aggravated a pre-existing left hip disorder, 
resulting in additional disability to the left hip and left 
leg.  It was contended that service connection for a back 
disability as secondary to the left leg and hip disorder was 
warranted because these conditions caused the veteran to fall 
and injure his back on multiple occasions.  Clinical evidence 
of record at the time of the July 1990 decision included 
reports of a total left hip replacement performed at a VA 
medical facility in 1976.  These reports indicated the hip 
replacement was necessitated by a congenital anomaly of the 
left hip and that there was shortening of the left lower 
extremity.  

Additional evidence of record at the time of the July 1990 
Board decision included reports from a January 1977 VA 
examination, private clinical reports dated in September 1982 
and April 1983, and a report from a radionuclide bone imaging 
conducted in October 1985.  Significantly, none of this 
evidence attributed a left hip, left leg or back disability 
to service.  Instead, the earliest onset of symptomatology 
contained in these records was 1976, many years after 
service.  

Also of record at the time of the July 1990 Board decision 
was a transcript from a May 1989 hearing.  The veteran 
testified at that time that he had a congenital left hip 
condition and shortening of the left leg, and that because he 
was not fitted with "built up" boots to compensate for his 
leg shortening, physical training resulted in multiple falls.  
He testified that he continued to suffer from left leg, hip 
and back pain during service.  

The Board reviewed the evidence summarized above and found in 
its July 1990 decision that while new and material evidence 
had been presented, it did not alter the factual basis of the 
previous Board decisions; namely, that the veteran entered 
service with a congenital left hip and femur abnormality, and 
that the 1976 left hip surgery was necessitated by 
"progressive symptoms associated with this congenital 
anomaly" rather than the rigors of service.  With regard to 
the back, the Board noted in the July 1990 decision that 
while the veteran contended that he had back problems during 
active duty, he reported only a six year history of back pain 
when evaluated by a private physician in 1982.  

Evidence submitted since the July 1990 Board decision 
includes duplicates of VA and private medical reports that 
were of record at the time of the July 1990 Board decision.  
Such evidence is clearly not "new" evidence.  The 
additional evidence also includes a claim from the veteran 
restating the argument that left hip, left leg and back 
disabilities were the result of in-service aggravation.  The 
veteran's statements are essentially a repetition of his 
previous assertions, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the 
etiology of left leg, left hip and back disabilities do not 
represent "competent" evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

Also submitted were reports from treatment rendered at a VA 
medical facility in 1996 and 1997.  Significantly, none of 
this evidence contains any findings or opinions indicating 
that the veteran has a current left hip, left leg or back 
disability that is the result of in-service aggravation.  
Thus, the Board concludes that none of this evidence is 
material as defined by the controlling legal authority as it 
is not "so significant that it must be considered in order 
to fairly decide the merits of the claim."

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence in this 
case, because nothing in the record suggests the existence of 
evidence that might reopen the finally denied claim of 
entitlement to service connection for left leg, left hip and 
back disabilities.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991). 

ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for left leg, 
left hip and back disabilities is not reopened, and the 
benefits sought in connection with this claim are denied



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

